DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (2018/0292626).

Regarding claim 1, Chou discloses a lens (Figures 5A-5H, 500, plastic lens element) with shielding structure (540, light absorbing coating portion), including a main body (500, plastic lens element), the main body defining an axial direction (z, central axis), the main body including an optical portion (514, effective optical section) and a shielding portion (501, annular groove structure), the optical portion being located at a center of the main body (at least Figure 5B), the shielding portion being annular to 

Regarding claim 2, Chou discloses the lens with shielding structure of claim 1, wherein the recesses are annular grooves which extend around the axial direction and are arranged spacedly (at least Figure 5E).

Regarding claim 4, Chou discloses the lens with shielding structure of claim 2, wherein each of the annular grooves has a cross-section along a radial direction which is rectangle (at least Figure 5C).

Regarding claim 8, Chou discloses the lens with shielding structure of claim 1, wherein the main body further including a positioning portion located at outside of the shielding portion along a radial direction (516, axial connecting structure; [0147]).

Regarding claim 10, Chou discloses a lens module (Figure 9, 2000, imaging lens module), including a lens mount (2400, plastic barrel) and a plurality of lenses (2801, 2802, 2803, 2804, 500, 2805, lens elements; [0186]), at least one of the lenses being 

Regarding claim 11, Chou discloses the lens module of claim 10, wherein the main body includes a positioning portion surrounding the shielding portion for engaging with others of the lenses and the lens mount (516, axial connecting structure; [0188]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (2018/0292626) in view of Fan et al. (9,638,838).

Regarding claim 3, Chou discloses the lens with shielding structure of claim 2, but fails to teach wherein each of the annular grooves has a cross-section along a radial 
Fan discloses a lens wherein each of the annular grooves has a cross-section along a radial direction which is reversed triangle (Figure 3A, 112, microstructures, depicted to be reversed triangles).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Fan and provide wherein each of the annular grooves has a cross-section along a radial direction which is reversed triangle. Doing so would allow for dispersion of stray light in order to improve imaging performance and yield rate.
Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the annular groves of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 


Regarding claim 5, Chou discloses the lens with shielding structure of claim 2, but fails to teach wherein each of the annular grooves has a cross-section along a radial direction which is trapezoid. Chou and Fan are related because both teach a lens.
Fan discloses a lens wherein each of the annular grooves has a cross-section along a radial direction which is trapezoid (col 2 lines 55-57).

Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the annular groves of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Regarding claim 6, Chou discloses the lens with shielding structure of claim 1, but fails to teach wherein the recesses are distributed evenly, each of the recesses is pyramid-shaped. Chou and Fan are related because both teach a lens.
Fan discloses a lens wherein the recesses are distributed evenly (Figures 9-10 112, microstructures), each of the recesses is pyramid-shaped (col 3 lines 6-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Fan and provide wherein the recesses are distributed evenly, each of the recesses is pyramid-shaped. Doing so would allow for dispersion of stray light in order to improve imaging performance and yield rate.
In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Regarding claim 7, Chou discloses the lens with shielding structure of claim 1, but fails to teach wherein the recesses are elongated grooves arranged radially. Chou and Fan are related because both teach a lens.
Fan discloses a lens wherein the recesses are elongated grooves arranged radially (Figure 7, 112d, microstructures; col 3 lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Fan and provide wherein the recesses are elongated grooves arranged radially. Doing so would allow for dispersion of stray light in order to improve imaging performance and yield rate.
Additionally, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the annular groves of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Regarding claim 9, Chou discloses the lens with shielding structure of claim 1, wherein the micro structure has a protruded blocking portion at each of two ends thereof along a radial direction (541, 551, groove ends), the recess of the micro structure is defined between the two blocking portions (Figure 5C, [0141]), the shielding layer fills up a space between the two blocking portions (Figure 5C), a height of the shielding layer is ranged between 15-25 micrometers (at least [0081] taches h1 is from 0.02 to 0.21 mm which converts to 20 to 210 micrometers; since Figure 5C clearly depicts the thickness of 540, light absorbing coating portion, to be less than h1, the thickness would fall within the claimed range even if the thickness is equal to h1), an outer corner has an angle ranged between 40-135 degrees (Table 5 depicts a1 to be 121.2, which falls within the claimed range).
Chou fails to teach each of the blocking portion has a cross-section which is triangle. Chou and Fan are related because both teach a lens.
Fan discloses a lens wherein each of the blocking portion has a cross-section which is triangle (Figure 3A, 24, 112, microstructures) and an outer corner has an angle ranged between 40-135 degrees (col 2 lines 65-67).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Fan and provide each of the blocking portion has a cross-section which is triangle, an outer corner has an angle ranged between 40-135 degrees. Doing so would allow for dispersion of stray light in order to improve imaging performance and yield rate.
In re Dailey et al., 149 USPQ 47.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872